Citation Nr: 0721765	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  He is a combat Vietnam veteran who received the 
Vietnam Campaign Medal with Device.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied service connection for bilateral hearing loss, granted 
service connection for diabetes mellitus, evaluating it at 10 
percent, and granted service connection for an inguinal 
hernia, evaluating it at zero percent.  The RO issued a 
notice of the decision in October 2005, and that same month 
the veteran timely filed a Notice of Disagreement (NOD) with 
respect to the denial of service connection for bilateral 
hearing loss and the 10 percent rating assigned for his 
diabetes mellitus.  Thereafter in November 2005 the RO 
granted the veteran's claim for a higher disability rating 
for diabetes mellitus to 20 percent and provided a notice of 
that decision in January 2006.  Subsequently, in March 2006 
the RO provided a Statement of the Case (SOC) with respect to 
the hearing loss issue, and the veteran timely filed a 
substantive appeal with respect to this issue only.  In 
November 2006, the RO provided a Supplemental Statement of 
the Case (SSOC).  

The veteran requested a videoconference hearing on this 
matter, which was held in April 2007 where the veteran 
presented as a witness before he undersigned veteran's law 
judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.  

2.	Slight hearing loss, but not a hearing loss disability as 
defined by the applicable regulation was noted upon the 
veteran's pre-induction examination, but the remaining 
service medical records (SMRs), to include the report of 
his separation examination, which included a whispered 
voice hearing test, do not reflect any complaint or 
objecting finding of hearing loss.

3.	 The only post-service medical evidence of hearing loss is 
dated more than 10 years after service.

4.	The veteran currently has a hearing loss disability; 
however, the competent medical evidence of record does not 
establish a causal link between his current hearing loss 
and his active service or any incident thereof, to include 
acoustic trauma.  


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
service, nor may sensori-neural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1153, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.306, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the June 2005 
letter.  The RO did supply notice of these two elements, 
however, in a March 2006 letter.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2005 RO decision that is the subject of this appeal 
in its June 2005 letter.  With respect to notice of the two 
Dingess elements, as noted above, the RO provided this notice 
after the October 2005 decision that is the subject of this 
appeal in a March 2006 correspondence.  Notwithstanding this 
belated notice, the Board determines that the RO cured this 
defect by providing the complete Dingess notice together with 
readjudication of the claim, as demonstrated by the November 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.  To the extent that there 
is any presumption of prejudice raised by the untimely notice 
of the Dingess requirements (see Sanders v. Nicholson, -- 
F.3d--, 2007 WL 1427720, *5 (Fed. Cir.)), aside from the 
subsequent readjudication in an SSOC and Prickett, supra, the 
fact that the preponderance of the evidence is against the 
claim on appeal moots any question of a rating or effective 
date.     
 
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a September 2005 VA audiological examination, which 
was thorough in nature and included an opinion addressing the 
nexus question at hand.  This examination and the other 
relevant medical evidence of record are adequate for the 
purposes of deciding this claim.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

a. Service Connection
Generally, "[f]or service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006) (emphasis added); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, if a veteran has a preexisting disorder prior to 
service that is noted upon service entry, he cannot bring a 
claim for "incurrence" service connection for that 
disorder, but may only bring a claim for service connected 
"aggravation" of that disorder.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) ("if a preexisting disorder 
is noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder"); accord Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995) ("If a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service").  In such a case, 
"[a] preexisting injury or disease will be considered to 
have been aggravated by active . . . service, where there is 
an increase in disability during such service . . . ."  38 
C.F.R. § 3.306(a).  When claiming entitlement to service 
connection for the aggravation of a preexisting condition, a 
veteran need not establish a causal link between his military 
service and the deterioration of his preservice disability, 
but he bears the burden of proving that an aggravation, or 
permanent increase in severity, occurred in service.  Wagner, 
supra (noting that the "burden falls on the veteran to 
establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to constitute "aggravation in service" unless the 
underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the preservice 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting 
worsening . . . that is, a worsening that existed at the time 
of separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In determining whether such aggravation occurred the 
Board must give "[d]ue regard . . . [to] the places, types, 
and circumstances of service and particular consideration 
will be accorded combat duty and other hardships of 
service," and "[t]he development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy . . . will 
establish aggravation of a disability."  38 C.F.R. § 
3.306(b)(2).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in-service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence 
(obvious or manifest)" in this regard.  38 C.F.R. § 
3.306(a), (b); accord Wagner, supra.  

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated by service, despite the lack of 
evidence of such a disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's June 1963 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the ears.  
At this time, an audiometer test reflected the following: for 
the right ear, ASA standard scores of 10, 5, zero, zero, zero 
and 5 were reported for frequencies of 500, 1000, 2000, 4000, 
6000 and 8000 hertz respectively; for the left ear, ASA 
scores of 10, zero, zero, zero, 5 and 10 were reported for 
frequencies of 500, 1000, 2000, 4000, 6000 and 8000 hertz.  
These ASA scores convert to ISO decibel scores in the right 
ear of 25, 15, 10, 5, 10 and 15 for respective frequencies of 
500, 1000, 2000, 4000, 6000 and 8000 hertz; and for the left 
ear to decibels of 25, 10, 10, 5, 15 and 20 for frequencies 
of 500, 1000, 2000, 4000, 6000 and 8000 hertz respectively.  
A companion June 1963 Chronological Record of Medical Care 
indicates "Physical defects noted on SF88: Slight hearing 
loss, C11, NCD."  In the accompanying Report of Medical 
History, the veteran indicated that he had not had any ear 
trouble.  

The veteran received a normal clinical evaluation of the ears 
in his June 1967 Report of Medical Examination for 
Separation.  He also had normal hearing at this time with a 
score of 15/15 (whispered voice).  The veteran underwent no 
audiometric testing at this time, however.  

An April 1978 audiogram conducted for the veteran's 
employment purposes reflects the following: in the right ear, 
decibels of zero, zero, 5, 20, 30, and 10 were reported for 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 hertz 
respectively; in the left ear, decibels of 10, zero, zero, 
15, 15, and 5 were reported at frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 hertz respectively.  At this time 
a reading at 8000 hertz could not be taken.    

In September 2005 the veteran submitted to a VA audiological 
examination, which revealed the following scores: For the 
puretone threshold test, in the right ear, decibels of 20, 
15, 35, 35, and 45 were reported for frequencies of 500, 
1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 15, 15, 40, 65 and 60 were reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  The clinician diagnosed the veteran with mild 
sensorineural hearing loss in the right ear and a mild 
sloping to moderately severe sensorineural hearing loss in 
the left ear.  Based on a review of the claims file, the 
veteran's normal hearing on separation from service, history 
of post-service professional and recreational noise exposure 
and the audiogram results, the clinician determined that 
"[h]is current hearing loss and tinnitus are less likely 
than not due to active duty military noise exposure."  She 
offered no opinion as to whether the veteran's active service 
aggravated his pre-service hearing disorder.    

At his June 2006 Decision Review Officer (DRO) hearing, the 
veteran indicated that he had initially been excluded from 
Army enlistment, due to defective hearing.  DRO Hearing 
Transcript at 1.  He subsequently indicated that he enlisted 
in the Marine Corps and served as a rifleman, which exposed 
him to noise in the form of small arms and artillery fire.  
DRO Hearing Transcript at 2, 5.  He also reported witnessing 
a loud airplane crash from approximately 1/4 mile away, which 
occurred in 1965.  DRO Hearing Transcript at 5-7.  The 
veteran conveyed that between 1955 and his service discharge 
in 1967 he did not recall having any hearing problems, 
although he described having difficulty hearing in the 
presence of background noise.  DRO Hearing Transcript at 7-8.  
He then indicated that he had hearing problems ever since he 
left the military, and that after service he had recreational 
noise exposure from hunting and professional noise exposure 
to gunfire as a police officer.  DRO Hearing Transcript at 8, 
11.  The veteran's wife stated that the veteran had hearing 
difficulties since 1991.  DRO Hearing Transcript at 10.                

At his April 2007 videoconference hearing the veteran 
reiterated that during his combat service in Vietnam he 
experienced noise exposure.  Hearing Transcript at 3, 9.  He 
indicated that he did not wear hearing protection during 
service and that he "was aware that I had a hearing loss or 
something wasn't right from the time I was still in the 
military until the time I got out."  Hearing Transcript at 
4, 5.  The veteran conveyed that after his military discharge 
he worked on an assembly line, went to school and then went 
into law enforcement, where he had to participate in firing 
range practice once a year for which he wore no hearing 
protection.  Hearing Transcript at 6.  The veteran reported 
that he also hunted for recreation post-service, which 
exposed him to shotgun and rifle fire.  Hearing Transcript at 
7.  He wore no hearing protection during these activities.  
Hearing Transcript at 7.  The veteran stated that his hearing 
had worsened since his military discharge, with specific 
emphasis on the past 20 years.  Hearing Transcript at 7.  He 
noted that he first noticed the hearing loss after his 
discharge from service when he attended college in 
approximately 1968 or 1969.  Hearing Transcript at 11-12.      

b. Discussion
The Board finds that the evidence of record preponderates 
against the veteran's claim on both an aggravation of a 
preexisting disorder and a direct incurrence basis.  The 
veteran's SMRs indicate that he had slight hearing loss upon 
his service entry, specifically within the 500 hertz range 
bilaterally (25 decibels), as noted in his June 1963 
Chronological Report of Medical Care, although this did not 
constitute a hearing "disability" for VA purposes.  See 
Hensley, 5 Vet. App. at 157; see also 38 C.F.R. § 3.385.  
Accordingly, pursuant to 38 C.F.R. § 3.306(a), in order to 
award service connection for this disability, it must be 
shown that this preexisting disorder underwent "an increase 
. . . during such service."  No such showing has occurred.  
Instead, none of the veteran's other SMRs spanning his four-
year period of service denotes an increase in his preexisting 
hearing loss, even after apparent combat operations and his 
witnessing of the 1965 plane crash.  In addition, the 
veteran's June 1967 Report of Medical Examination for 
Separation reflects a normal clinical assessment of the ears 
and contains a normal score of 15/15 (whispered voice).  The 
claims file contains no medical evidence demonstrating 
increased hearing loss to a degree of 10 percent within the 
one year presumptive period for chronic diseases under 38 
C.F.R. §§ 3.307 and 3.309.  Accordingly, under an aggravation 
of a preexisting disorder analysis, this claim must be denied 
for want of a demonstrable showing of an actual increase in 
severity during service or to a degree of 10 percent within 
one year thereafter.

Similarly, the Board determines that the evidence weighs 
against this claim based on in-service "incurrence" of a 
hearing disability.  Assuming that the veteran did not have a 
pre-service, preexisting hearing impairment, as noted above, 
his separation examination reflects normal hearing, which 
weighs against a finding of in-service incurrence.  In 
addition, the only medical opinion of record expressly 
indicates that it is less likely than not that the veteran 
incurred his current hearing disability during service, given 
his post-service occupational and recreational noise exposure 
and normal service discharge examination.  Moreover, although 
the veteran's April 1978 employee audiogram reflects an 
increase in hearing loss in the 4000 hertz range (to 30 
decibels from 5 decibels recorded in 1963 in the right ear, 
and to 15 decibels from 5 decibels recorded in 1963 in the 
left ear), such an increase occurred some 11 years post-
service, which preponderates against the claim.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  The Board also finds it noteworthy that the 1978 
audiogram scores, while reflecting some increased hearing 
loss, do not rise to a level that would constitute a 
"disability" for VA purposes.  See 38 C.F.R. § 3.385.  In 
the absence of a causal link or evidence of abnormal hearing 
upon service discharge or to a compensable degree within one 
year thereafter, the claim must be denied.

As noted above, there is some indication that the veteran was 
engaged in combat or exposed to acoustic trauma as a result 
of his duties in Vietnam.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

The Board does not dispute that the veteran was exposed to 
excessive noise while on active duty.  However, the 
competent medical evidence of record does not establish a 
causal link between his current hearing loss and his active 
service or any incident thereof, to include acoustic trauma.  
The only competent opinion that addresses this nexus 
question weighs against the claim.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


